Citation Nr: 1634915	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-08 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for arrhythmia to include as secondary to hepatitis C.

2.  Entitlement to service connection for renal stenosis to include as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  The Veteran's arrhythmia was caused by medication, including tacrolimus, which the Veteran was prescribed in order to treat his transplanted liver which was a residual of his previously service-connected hepatitis C.  

2.  The Veteran's renal stenosis was not caused, but was aggravated by medication, including tacrolimus, which the Veteran was prescribed in order to treat his transplanted liver which was a residual of his previously service-connected hepatitis C.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arrhythmia have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

2.  The criteria for service connection for hepatitis C on the basis of aggravation of a non-service connected disability have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA medical examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Arrhythmia and Renal Stenosis

The Veteran served on active duty from November 1966 to September 1968.  He is service connected for hepatitis C residuals to include a liver transplant.  He believes that the medication he was prescribed after his liver transplant, specifically Tacrolimus, caused him to develop an arrhythmia and renal arterial stenosis.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

The Veteran underwent a liver transplant in May 2003, and was immediately prescribed Tacrolimus.  He has reported that his arrhythmia was diagnosed approximately six weeks after the surgery, and his renal arterial stenosis was diagnosed as early as 2009.  The Veteran's medical records indicate that he sought treatment for arrhythmia and renal arterial stenosis in September 2009.  

A VA examiner in July 2010 determined that it was less likely than not that the Veteran's arrhythmia or his renal arterial stenosis was caused by Tacrolimus despite noting: that there is a rare incidence of arrhythmias being caused by Tacrolimus; and that Tacrolimus can cause nephrotoxicity as well as renal insufficiency.  The examiner ultimately failed to explain why in the Veteran's case it was not believed that the arrhythmias or renal arterial stenosis was the result of the Tacrolimus.  As such, the Board sought an expert medical opinion from a clinical pharmacist.

In a June 2016 VA medical opinion, a VA Doctor of Pharmacy opined that it was at least as likely as not that the Veteran's arrhythmia was caused by the use of Tacrolimus given the Veteran's medical history and the known molecular mechanisms of the medication.  The medical opinion found that the Veteran's renal stenosis was not caused by his use of Tacrolimus, explaining that there was no literature demonstrating the development of renal artery stenosis in liver transplant patients.  Nevertheless, the opinion does indicate that the Veteran's renal stenosis was aggravated by his use of Tacrolimus.

As such, the weight of the evidence clearly supports service connection for arrhythmia, and service connection on a direct basis is granted for that disability.

With regard to the issue of renal arterial stenosis, the evidence is against a finding that the use of Tacrolimus caused the condition.  While the Veteran may believe this to be the case, he lacks the medical training and expertise to provide such a complex medical opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Nevertheless, multiple opinions have been solicited on this question.  Unfortunately, both opinions concluded that the use of Tacrolimus did not cause the renal arterial stenosis.  The most recent opinion was well-supported and provided medical reasoning for the conclusion provided.  As such, the evidence is against a finding that the Veteran's use of Tacrolimus caused his renal arterial stenosis, and service connection is denied for direct causation.    

In the 2016 opinion, the clinical pharmacist concluded that the Veteran's renal stenosis was aggravated by his use of tacrolimus.  In such a situation, the clinical pharmacist was asked to identify a baseline for the renal arterial stenosis prior to the aggravation occurring.  This was not done.  However, this is ultimately a rating issue, as the rating that is assigned must be off-set by the pre-aggravation level of the renal arterial stenosis.  The criteria for service connection have been satisfied by the conclusion that the Veteran's renal arterial stenosis was materially aggravated by the use of tacrolimus.  Thus, service connection is granted for renal arterial stenosis on the basis of aggravation.
ORDER

Service connection for arrhythmia is granted.

Service connection for renal stenosis, on the basis of aggravation, is granted. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


